UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:July 31, 2012 Date of reporting period:July 31, 2012 Item 1. Reports to Stockholders. ANNUAL REPORT July 31, 2012 O’Shaughnessy All Cap Core Fund Class A Shares – OFAAX Class C Shares – OFACX Class I Shares – OFAIX O’Shaughnessy Enhanced Dividend Fund Class A Shares – OFDAX Class C Shares – OFDCX Class I Shares – OFDIX O’Shaughnessy Small/Mid Cap Growth Fund Class A Shares – OFMAX Class I Shares – OFMIX O’Shaughnessy Mutual Funds All Cap Core Fund For the fiscal year ending July 31st, 2012, the All Cap Core Fund had an historically average year, with Class A shares returning 6.59% (without the effect of sales charges), Class C shares returning 5.86% and Class I shares returning 6.91%, while the Russell 3000® Index returned 7.33% and the S&P 500® Index returned 9.13% for the same period. Over the course of the fiscal year, growth stocks led value stocks and large cap stocks significantly beat small cap stocks.Because of the Fund’s emphasis on value and because the factors driving stock selection had a mixed year, the Fund underperformed slightly.Several positions were strong detractors from performance, including Netflix Inc. and Hewlett-Packard Co., whose returns were sharply negative for the year, and also Apple Inc., because we were underweight relative to the benchmark during its extremely strong year.Performance was boosted, however, by several overweights to specialty retail stocks such as Home Depot Inc. and Gap Inc., which both did extremely well over the course of the year. Based on our key factors of high yield, attractive valuation, and high momentum, the Fund was hurt by stock selection in the Telecommunication Services and Information Technology sectors.The Fund was helped by stock selection in the Consumer Discretionary and Financial sectors. Based on our historical research, the factors that we emphasize in the Fund should outperform over longer holding periods, but have shorter periods of time when they do not work.We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields, valuations and momentum to outperform in the years to come. Enhanced Dividend Fund For the fiscal year ending July 31st, 2012, the Enhanced Dividend Fund was down moderately, with Class A shares returning -2.66% (without the effect of sales charges), Class C shares returning -3.37% and Class I shares returning -2.53%, while the MSCI All Country World Index returned -3.64% and the Russell 1000 Value® Index returned 7.64% for the same period. Over the course of the fiscal year, large cap stocks significantly beat small cap stocks and U.S. stocks did much better than international stocks.High yielding stocks also had a very strong year.Because the Enhanced Dividend Fund emphasizes larger value stocks with high yields, the Fund outperformed the MSCI All Country World Index during the period.But, because of its underweight to the U.S. and emphasis on international high yielding stocks, the Fund underperformed the Russell 1000 Value® Index. The Fund was helped by allocations to the Industrial and Health Care Sectors, with large overweights to stocks like Eli Lilly & Co. and Ryanair Holdings PLC, both of which did very well for the year.The main detractor from performance was our allocation to the Financials sector.There, stocks like Credit Suisse Group AG did very poorly in a period of economic uncertainty abroad. Selecting securities based on high yield led to a very substantial overweight in the Telecommunications sector, with an average weight of 35.4% versus an average benchmark weight of just 4.7%.Our allocation to the sector did help returns for the year and we continue to see strong opportunities in the sector. Based on our historical research back to 1926, large cap, market-leading stocks with high dividend yields are very strong performers relative to the overall market in the long run.We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields to outperform in the years to come. Small/Mid Cap Growth Fund For the fiscal year ending July 31st, 2012, the Small/Mid Cap Growth Fund had a weak year with Class A shares returning -5.73% (without the effect of sales charges) and Class I shares returning -5.41%, while the Russell 2500 Growth® Index returned -0.28% for the same period. Over the course of the fiscal year, growth stocks led value stocks and large cap stocks significantly beat small cap stocks.For the year, a simple rule of performance was that the larger the stock, the better the return.Because 1 O’Shaughnessy Mutual Funds the Small/Mid Cap Growth Fund has a high exposure to smaller cap stocks with high momentum, it underperformed its benchmark, the Russell 2500 Growth® Index, by a significant margin. Based on our key factors of reasonable valuation, strong earnings growth and strong momentum, the Fund was particularly hurt in the Health Care, Telecommunication Services and Industrial sectors, where stock selection was very weak and caused the majority of the Fund’s underperformance relative to the benchmark for the period.In particular, positions in Netflix Inc. and Green Mountain Coffee Roasters Inc. dragged on performance.Both stocks had sharply negative returns during a period when the market was flat.The main positive contribution to return came from the Information Technology sector due to holdings such as Liquidity Services Inc. and Tyler Technologies Inc. Based on our historical research, the factors that we emphasize in the Fund should outperform over longer holding periods, but have shorter periods of time when they do not work.We believe the key to success with this type of strategy is patience, and we expect stocks with attractive valuations and strong earnings and price momentum to outperform in the years to come. Outlook The fiscal year ending July 31st, 2012 was a very polarizing one for global markets.While the U.S. stock market did quite well – in spite of a sluggish economy – international markets struggled because of weak economies and the fear of what the future holds.As these fears about international economies and governments waxed and waned over the course of the year, so too did the markets associated with those economies or governments.The stock market, in many ways, was a barometer for the level of fear and worry rather than a mechanism for pricing businesses – many of which continue to report record profits and high profit margins.We believe that this trend should continue in the future.There are no quick fixes for the problems facing the global economy, so the market will probably continue to react as it has in the last few years.We believe that it is an especially important time to focus on buying quality companies with attractive prices. Consumer sentiment remains weak and a survey of equity investor bullishness conducted by the American Association of Individual Investors shows that just 33% of those surveyed are bullish1.Our research indicates that pessimistic consumer sentiment and bearish outlooks have helped to produce attractive equity prices and are, therefore, have been a good thing for those considering equity investments.More importantly, we have also found that macroeconomic variables, such as GDP growth, unemployment, and tax rates, had little to no impact on stock returns over the following 1-5 year period.More specifically, the only situation that we found to be somewhat predictive of future market performance is when macro-economic variables are at their worst.These dire economic situations create fear, and fear has created low equity prices.This is valuable information, as we anticipate seeing more negative economic data in the near-term future.We suggest incrementally using any cash to buy stocks with cheap valuations, high yields, and/or strong momentum.These are the type of securities we seek to own in the O’Shaughnessy All Cap Core Fund, the O’Shaughnessy Enhanced Dividend Fund, and the O’Shaughnessy Small/Mid Cap Growth Fund. 1As of 9/5/2012 2 O’Shaughnessy Mutual Funds Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Investments in foreign securities involve political, economic and currency risks, greater volatility, and differences in accounting methods.REITS and foreign real estate companies may be less diversified than other pools of securities, may have lower trading volumes and may be subject to more abrupt and erratic price movements than the overall securities markets.Investments in small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.Risks of derivatives include the possible imperfect correlation between the value of instruments and the underlying assets; risks of default by the other party to the transaction; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that instruments may not be liquid. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please read the Schedule of Investments for a complete list of fund holdings. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell 2500 Growth® Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values.The Standard & Poor’s 500® Index is a market-weighted index of 500 widely held common stocks of companies chosen for market size, liquidity and current index membership.The MSCI All Country World Index is a free-float-adjusted market capitalization index that is designed to measure the equity market performance in the global developed and emerging markets.The Russell 1000 Value® Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values.You cannot invest directly in an index. Must be preceded or accompanied by a prospectus. The O’Shaughnessy Funds are distributed by Quasar Distributors, LLC. 3 O’SHAUGHNESSY ALL CAP CORE FUND Comparison of the change in value of a $100,000 investment in the O’Shaughnessy All Cap Core Fund – Class I Shares vs the Russell 3000® Index and the S&P 500® Index Since Average Annual Total Return: 1 Year Inception(1) O’Shaughnessy All Cap Core Fund – Class A (with sales load) 0.99% 10.94% O’Shaughnessy All Cap Core Fund – Class A (without sales load) 6.59% 14.02% O’Shaughnessy All Cap Core Fund – Class C (with CDSC) 4.86% 12.85% O’Shaughnessy All Cap Core Fund – Class C (without CDSC) 5.86% 12.85% O’Shaughnessy All Cap Core Fund – Class I 6.91% 14.01% Russell 3000® Index 7.33% 15.60% S&P 500® Index 9.13% 15.74% Total Annual Fund Operating Expenses: Class A Shares – 2.75%; Class C Shares – 3.36%; Class I Shares – 2.83% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-291-7827. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.25% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge.Class C shares may be subject to a CDSC of 1.00% on redemptions held for one year or less after purchase.Performance data shown does not reflect the 2% redemption fee imposed on shares held for 90 days or less.If it did, total returns would be reduced.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. (1)The Fund commenced operations on August 16, 2010. 4 O’SHAUGHNESSY ENHANCED DIVIDEND FUND Comparison of the change in value of a $100,000 investment in the O’Shaughnessy Enhanced Dividend Fund – Class I Shares vs the MSCI AC World Index and the Russell 1000 Value® Index Since Average Annual Total Return: 1 Year Inception(1) O’Shaughnessy Enhanced Dividend Fund – Class A (with sales load) -7.77% 4.31% O’Shaughnessy Enhanced Dividend Fund – Class A (without sales load) -2.66% 7.22% O’Shaughnessy Enhanced Dividend Fund – Class C (with CDSC) -4.33% 6.47% O’Shaughnessy Enhanced Dividend Fund – Class C (without CDSC) -3.37% 6.47% O’Shaughnessy Enhanced Dividend Fund – Class I -2.53% 7.48% MSCI All Country World Index -3.64% 7.74% Russell 1000 Value® Index 7.64% 13.54% Total Annual Fund Operating Expenses: Class A Shares – 3.68%; Class C Shares – 4.31%; Class I Shares – 4.57% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-291-7827. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.25% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge.Class C shares may be subject to a CDSC of 1.00% on redemptions held for one year or less after purchase.Performance data shown does not reflect the 2% redemption fee imposed on shares held for 90 days or less.If it did, total returns would be reduced.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The MSCI All Country World Index is a free-float-adjusted market capitalization index that is designed to measure the equity market performance in the global developed and emerging markets. The term “free-float” represents the portion of shares outstanding that are deemed to be available for purchase in the public equity markets by investors. The Russell 1000 Value® Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. (1)The Fund commenced operations on August 16, 2010. 5 O’SHAUGHNESSY SMALL/MID CAP GROWTH FUND Comparison of the change in value of a $100,000 investment in the O’Shaughnessy Small/Mid Cap Growth Fund – Class I Shares vs the Russell 2500 Growth® Index Since Average Annual Total Return: 1 Year Inception(1) O’Shaughnessy Small/Mid Cap Growth Fund – Class A (with sales load) -10.68% 8.10% O’Shaughnessy Small/Mid Cap Growth Fund – Class A (without sales load) -5.73% 11.12% O’Shaughnessy Small/Mid Cap Growth Fund – Class I -5.41% 11.46% Russell 2500 Growth® Index -0.28% 17.05% Total Annual Fund Operating Expenses: Class A Shares – 5.79%; Class I Shares – 6.29% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-291-7827. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.25% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge.Performance data shown does not reflect the 2% redemption fee imposed on shares held for 90 days or less.If it did, total returns would be reduced.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Russell 2500 Growth® Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe. It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values. (1)The Fund commenced operations on August 16, 2010. 6 O’Shaughnessy Mutual Funds Expense Example at July 31, 2012 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (2/1/12 – 7/31/12). Actual Expenses For each class of each fund, two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses, with actual net expenses being limited to 1.24% for Class A shares of the All Cap Core Fund and the Enhanced Dividend Fund, 1.44% for Class A shares of the Small/Mid Cap Growth Fund, 1.99% for Class C shares of the All Cap Core Fund and the Enhanced Dividend Fund, 0.99% for Class I shares of the All Cap Core Fund and the Enhanced Dividend Fund, and 1.19% for Class I shares of the Small/Mid Cap Growth Fund, per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables for each class of each fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 7 O’Shaughnessy Mutual Funds Expense Example (Continued) at July 31, 2012 (Unaudited) O’Shaughnessy All Cap Core Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 2/1/12 7/31/12 (2/1/12 – 7/31/12) Class A Actual $ 6.34 Class A Hypothetical (5% return before expenses) $ 6.22 Class C Actual Class C Hypothetical (5% return before expenses) $ 9.97 Class I Actual $ 5.07 Class I Hypothetical (5% return before expenses) $ 4.97 * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 182 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. O’Shaughnessy Enhanced Dividend Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 2/1/12 7/31/12 (2/1/12 – 7/31/12) Class A Actual $ 986.00 Class A Hypothetical (5% return before expenses) Class C Actual $ 982.20 Class C Hypothetical (5% return before expenses) Class I Actual $ 986.30 Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 182 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. O’Shaughnessy Small/Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 2/1/12 7/31/12 (2/1/12 – 7/31/12) Class A Actual Class A Hypothetical (5% return before expenses) Class I Actual Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.44% and 1.19% for Class A and Class I, respectively, multiplied by the average account value over the period, multiplied by 182 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. 8 O’Shaughnessy All Cap Core Fund Sector Allocation of Portfolio Assets at July 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 9 O’Shaughnessy Enhanced Dividend Fund Sector Allocation of Portfolio Assets at July 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 10 O’Shaughnessy Small/Mid Cap Growth Fund Sector Allocation of Portfolio Assets at July 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 11 O’Shaughnessy All Cap Core Fund Schedule of Investments at July 31, 2012 Shares Value COMMON STOCKS – 97.05% Aerospace & Defense – 3.26% Astronics Corp.* $ 0 Engility Holdings, Inc.* 2 Exelis, Inc. HEICO Corp. Hexcel Corp.* L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Triumph Group, Inc. Automobiles – 0.48% Harley-Davidson, Inc. Beverages – 2.27% Brown-Forman Corp. – Class B Coca-Cola Enterprises, Inc. Monster Beverage Corp.* Biotechnology – 2.24% Amgen, Inc. Celgene Corp.* Building Products – 0.10% Universal Forest Products, Inc. Chemicals – 0.22% Valspar Corp. Commercial Services & Supplies – 3.39% Cintas Corp. McGrath RentCorp. R.R. Donnelley & Sons Co. Waste Connections, Inc. Communications Equipment – 0.12% Comtech Telecommunications Corp. Computers & Peripherals – 5.98% Apple, Inc.* Hewlett-Packard Co. International Business Machines Corp. Construction & Engineering – 0.24% URS Corp. The accompanying notes are an integral part of these financial statements. 12 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2012 Shares Value COMMON STOCKS (Continued) Consumer Finance – 1.92% American Express Co. $ Discover Financial Services Containers & Packaging – 0.26% Myers Industries, Inc. Diversified Consumer Services – 0.36% Apollo Group, Inc. – Class A* ITT Educational Services, Inc.* Diversified Financial Services – 0.29% JPMorgan Chase & Co. Diversified Telecommunication Services – 1.56% IDT Corp. – Class B Neutral Tandem, Inc.* Verizon Communications, Inc. Vonage Holdings Corp.* Electric Utilities – 0.65% Duke Energy Corp. PNM Resources, Inc. UNS Energy Corp. Electronic Equipment, Instruments & Components – 1.01% SYNNEX Corp.* Tech Data Corp.* Energy Equipment & Services – 0.50% Halliburton Co. RPC, Inc. Food & Staples Retailing – 4.41% The Andersons, Inc. CVS Caremark Corp. Roundys, Inc.* Safeway, Inc. Susser Holdings Corp.* Wal-Mart Stores, Inc. Food Products – 0.58% ConAgra Foods, Inc. Fresh Del Monte Produce, Inc.# The accompanying notes are an integral part of these financial statements. 13 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2012 Shares Value COMMON STOCKS (Continued) Food Products – 0.58% (Continued) The Hershey Co. $ Hillshire Brands Co. Gas Utilities – 0.39% The Laclede Group, Inc. Health Care Equipment & Supplies – 0.45% Atrion Corp. Cyberonics, Inc.* West Pharmaceutical Services, Inc. Health Care Providers & Services – 1.68% Centene Corp.* Coventry Health Care, Inc. Health Net, Inc.* Humana, Inc. Magellan Health Services, Inc.* McKesson Corp. Triple-S Management Corp. – Class B*# Hotels, Restaurants & Leisure – 2.48% Brinker International, Inc. Cracker Barrel Old Country Store, Inc. Jack in the Box, Inc.* Papa John’s International, Inc.* Shuffle Master, Inc.* Wyndham Worldwide Corp. Wynn Resorts Ltd. Household Durables – 0.44% Garmin Ltd.# Household Products – 0.18% Church & Dwight Co., Inc. Independent Power Producers & Energy Traders – 0.64% Ameren Corp. Insurance – 5.03% American Financial Group, Inc. Assurant, Inc. CNO Financial Group, Inc. Marsh & McLennan Companies, Inc. Protective Life Corp. The accompanying notes are an integral part of these financial statements. 14 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2012 Shares Value COMMON STOCKS (Continued) Insurance – 5.03% (Continued) Torchmark Corp. $ The Travelers Companies, Inc. Internet & Catalog Retail – 0.96% Expedia, Inc. priceline.com, Inc.* Internet Software & Services – 1.98% Blucora, Inc.* IAC/InterActiveCorp. VeriSign, Inc.* IT Services – 4.90% Cardtronics, Inc.* Fidelity National Information Services, Inc. Heartland Payment Systems, Inc. Iron Mountain, Inc. Visa, Inc. – Class A Life Sciences Tools & Services – 0.14% Cambrex Corp.* Machinery – 0.29% Mueller Industries, Inc. NACCO Industries, Inc. – Class A Media – 3.00% Discovery Communications, Inc. – Class A* Lions Gate Entertainment Corp.*# The Madison Square Garden Co. – Class A* The Walt Disney Co. The Washington Post Co. – Class B Multi-line Retail – 4.67% Big Lots, Inc.* Dollar Tree, Inc.* Kohl’s Corp. Multi-Utilities – 0.89% CenterPoint Energy, Inc. Consolidated Edison, Inc. MDU Resources Group, Inc. The accompanying notes are an integral part of these financial statements. 15 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2012 Shares Value COMMON STOCKS (Continued) Oil, Gas & Consumable Fuels – 4.19% Exxon Mobil Corp. $ HollyFrontier Corp. Kinder Morgan, Inc. Marathon Petroleum Corp. Targa Resources Corp. Tesoro Corp.* Western Refining, Inc. The Williams Companies, Inc. Paper & Forest Products – 0.93% Domtar Corp. Personal Products – 1.11% The Estee Lauder Companies, Inc. – Class A Medifast, Inc.* Usana Health Sciences, Inc.* Pharmaceuticals – 5.36% Bristol-Myers Squibb Co. Obagi Medical Products, Inc.* Perrigo Co. Pfizer, Inc. Viropharma, Inc.* Professional Services – 0.09% Equifax, Inc. Semiconductors & Semiconductor Equipment – 4.22% Intel Corp. Magnachip Semiconductor Corp.* Software – 0.72% American Software, Inc. – Class A SS&C Technologies Holdings, Inc.* Tyler Technologies, Inc.* Specialty Retail – 18.31% Advance Auto Parts, Inc. America’s Car-Mart, Inc.* Asbury Automotive Group, Inc.* Ascena Retail Group, Inc.* AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Co., Inc. The accompanying notes are an integral part of these financial statements. 16 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2012 Shares Value COMMON STOCKS (Continued) Specialty Retail – 18.31% (Continued) Foot Locker, Inc. $ GameStop Corp. – Class A The Gap, Inc. Genesco, Inc.* GNC Holdings, Inc. – Class A Home Depot, Inc. Lowe’s Companies, Inc. O’Reilly Automotive, Inc.* PetSmart, Inc. Ross Stores, Inc. The Sherwin-Williams Co. The TJX Companies, Inc. Vitamin Shoppe, Inc.* Textiles, Apparel & Luxury Goods – 0.78% Coach, Inc. Fossil, Inc.* Ralph Lauren Corp. VF Corp. Tobacco – 1.49% Altria Group, Inc. Philip Morris International, Inc. Trading Companies & Distributors – 1.15% Aceto Corp. Fastenal Co. 90 TransDigm Group, Inc.* W.W. Grainger, Inc. Wireless Telecommunication Services – 0.74% Telephone & Data Systems, Inc. USA Mobility, Inc. Total Common Stocks (Cost $57,070,563) The accompanying notes are an integral part of these financial statements. 17 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2012 Shares Value SHORT-TERM INVESTMENTS – 3.86% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $2,435,847) $ Total Investments in Securities (Cost $59,506,410) – 100.91% Liabilities in Excess of Other Assets – (0.91)% ) Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of July 31, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments at July 31, 2012 Shares Value COMMON STOCKS – 96.49% Aerospace & Defense – 7.52% BAE Systems PLC – ADR $ Lockheed Martin Corp. Raytheon Co. Commercial Banks – 1.68% Bank of Montreal# HSBC Holdings PLC – ADR Commercial Services & Supplies – 1.08% Waste Management, Inc. Computers & Peripherals – 1.03% Seagate Technology PLC# Construction Materials – 1.38% CRH PLC – ADR Diversified Financial Services – 1.31% NYSE Euronext Diversified Telecommunication Services – 22.78% AT&T, Inc. BT Group PLC – ADR Deutsche Telekom AG – ADR France Telecom S.A. – ADR KT Corp. – ADR PT Telekomunikasi Indonesia Persero Tbk – ADR Telecom Italia S.p.A. – ADR Telstra Corp., Ltd. – ADR Verizon Communications, Inc. Industrial Conglomerates – 0.31% Koninklijke Philips Electronics N.V. – ADR Insurance – 11.38% Allianz SE – ADR AXA S.A. – ADR Manulife Financial Corp.# Power Corporation of Canada# Sun Life Financial, Inc.# Swiss Re AG – ADR Machinery – 0.13% Metso Corp. – ADR The accompanying notes are an integral part of these financial statements. 19 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at July 31, 2012 Shares Value COMMON STOCKS (Continued) Media – 0.28% Thomson Reuters Corp.# $ Metals & Mining – 1.66% BHP Billiton PLC – ADR Cliffs Natural Resources, Inc. Companhia Siderurgica Nacional S.A. – ADR Oil, Gas & Consumable Fuels – 20.39% BP PLC – ADR Canadian Oil Sands Ltd.# China Petroleum & Chemical Corp. – ADR ConocoPhillips Ecopetrol S.A. – ADR ENI S.p.A. – ADR Husky Energy, Inc.# PetroChina Co., Ltd. – ADR Royal Dutch Shell PLC – ADR Sasol – ADR Total S.A. – ADR Yanzhou Coal Mining Co., Ltd. – ADR Paper & Forest Products – 1.79% Svenska Cellulosa AB (SCA) – ADR UPM-Kymmene Oyj – ADR Pharmaceuticals – 12.64% AstraZeneca PLC – ADR Bristol-Myers Squibb Co. Eisai Co., Ltd. – ADR Eli Lilly & Co. Pfizer, Inc. Semiconductors & Semiconductor Equipment – 1.52% STMicroelectronics N.V. – ADR United Microelectronics Corp. – ADR Trading Companies & Distribution – 0.25% MITSUI & Co., Ltd. – ADR Wireless Telecommunication Services – 9.36% Mobile Telesystems – ADR Philippine Long Distance Telephone Co. – ADR Rogers Communications, Inc. – Class B# SK Telecom Co., Ltd. – ADR The accompanying notes are an integral part of these financial statements. 20 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at July 31, 2012 Shares Value COMMON STOCKS (Continued) Wireless Telecommunication Services – 9.36% (Continued) VimpelCom Ltd. – ADR $ Vodafone Group PLC – ADR Total Common Stocks (Cost $29,338,395) CONVERTIBLE PREFERRED STOCKS – 0.92% Media – 0.92% Shaw Communications, Inc. – Class B – ADR Total Convertible Preferred Stocks (Cost $287,926) PREFERRED STOCKS – 1.43% Diversified Telecommunication Services – 1.43% Telefonica Brasil S.A. – ADR Total Preferred Stocks (Cost $479,640) SHORT-TERM INVESTMENTS – 1.59% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $482,457) Total Investments in Securities (Cost $30,588,418) – 100.43% Liabilities in Excess of Other Assets – (0.43%) ) Net Assets – 100.00% $ # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of July 31, 2012. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 21 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at July 31, 2012 Country Allocation Country % of Net Assets United States 18.2% United Kingdom 13.8% Canada 12.1% France 9.7% Germany 6.1% Italy 5.7% Australia 5.1% China 4.9% Republic of Korea 4.5% Switzerland 3.4% Ireland 2.4% Brazil 2.3% Indonesia 2.2% Netherlands 2.0% Sweden 1.5% Russian Federation 1.5% Japan 1.2% Philippines 1.1% Taiwan, Province of China 0.7% Bermuda 0.5% Finland 0.4% South Africa 0.4% Columbia 0.3% 100.0% The accompanying notes are an integral part of these financial statements. 22 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at July 31, 2012 Shares Value COMMON STOCKS – 97.55% Aerospace & Defense – 2.68% Curtiss-Wright Corp. $ HEICO Corp. Hexcel Corp.* Taser International, Inc.* Teledyne Technologies, Inc.* Triumph Group, Inc. Airlines – 1.79% Alaska Air Group, Inc.* Allegiant Travel Co.* Copa Holdings S.A. – Class A# Delta Air Lines, Inc.* Auto Components – 0.61% Standard Motor Products, Inc. Beverages – 1.31% Brown-Forman Corp. – Class B Monster Beverage Corp.* Biotechnology – 0.21% Neurocrine Biosciences, Inc.* Chemicals – 2.37% American Vanguard Corp. H.B. Fuller Co. Landec Corp.* Valhi, Inc. Valspar Corp. Commercial Services & Supplies – 3.13% Acorn Energy, Inc. Cintas Corp. Copart, Inc.* FTI Consulting, Inc.* Huron Consulting Group, Inc.* Kimball International, Inc. – Class B McGrath RentCorp. Mine Safety Appliances Co. Multi-Color Corp. Waste Connections, Inc. Communications Equipment – 0.61% Comtech Telecommunications Corp. The accompanying notes are an integral part of these financial statements. 23 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2012 Shares Value COMMON STOCKS (Continued) Communications Equipment – 0.61% (Continued) Loral Space & Communications, Inc.* $ RADWARE Ltd.*# Computers & Peripherals – 0.10% Diebold, Inc. Construction Materials – 0.22% James Hardie Industries SE – ADR Containers & Packaging – 1.81% Intertape Polymer Group, Inc.*# Myers Industries, Inc. Distributors – 1.31% Core-Mark Holding Co., Inc. Genuine Parts Co. Pool Corp. VOXX International Corp.* Diversified Telecommunication Services – 1.05% Consolidated Communications Holdings, Inc. Telecom Corp. of New Zealand Ltd. – ADR Electrical Equipment – 0.45% Generac Holdings, Inc.* Thermon Group Holdings, Inc.* Electronic Equipment, Instruments & Components – 1.07% Jabil Circuit, Inc. SYNNEX Corp.* Energy Equipment & Services – 0.62% 64 Core Laboratories N.V.# Gulfmark Offshore, Inc. – Class A* Oceaneering International, Inc. Food & Staples Retailing – 0.56% Rite Aid Corp.* Susser Holdings Corp.* Food Products – 3.68% Cal-Maine Foods, Inc. ConAgra Foods, Inc. The accompanying notes are an integral part of these financial statements. 24 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2012 Shares Value COMMON STOCKS (Continued) Food Products – 3.68% (Continued) Gruma S.A.B. de CV – ADR* $ The Hershey Co. Lancaster Colony Corp. Seneca Foods Corp. – Class A* Smart Balance, Inc.* Snyders-Lance, Inc. Tyson Foods, Inc. – Class A Health Care Equipment & Supplies – 2.92% Atrion Corp. The Cooper Companies, Inc. Cyberonics, Inc.* ICU Medical, Inc.* RTI Biologics, Inc.* Spectranetics Corp.* 64 Vascular Solutions, Inc.* West Pharmaceutical Services, Inc. Young Innovations, Inc. Health Care Providers & Services – 1.37% Catamaran Corp.*# Centene Corp.* Health Net, Inc.* Omnicare, Inc. Triple-S Management Corp. – Class B*# Health Care Technology – 0.22% Computer Programs & Systems, Inc. Hotels, Restaurants & Leisure – 9.21% AFC Enterprises, Inc.* Brinker International, Inc. Churchill Downs, Inc. Cracker Barrel Old Country Store, Inc. Denny’s Corp.* Domino’s Pizza, Inc.* Interval Leisure Group, Inc. Jack in the Box, Inc.* Marcus Corp. Papa John’s International, Inc.* Ruth’s Hospitality Group, Inc.* Shuffle Master, Inc.* Six Flags Entertainment Corp. Tim Hortons, Inc.# The accompanying notes are an integral part of these financial statements. 25 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2012 Shares Value COMMON STOCKS (Continued) Hotels, Restaurants & Leisure – 9.21% (Continued) Wyndham Worldwide Corp. $ Household Durables – 1.76% D.R. Horton, Inc. Garmin Ltd.# Tupperware Brands Corp. Household Products – 2.17% Church & Dwight Co., Inc. Spectrum Brands Holdings, Inc.* Insurance – 0.69% eHealth, Inc.* Internet & Catalog Retail – 0.61% Expedia, Inc. Internet Software & Services – 4.64% Blucora, Inc.* Cornerstone OnDemand, Inc.* IAC/InterActiveCorp. Liquidity Services, Inc.* Rackspace Hosting, Inc.* VeriSign, Inc.* IT Services – 4.56% Alliance Data Systems Corp.* Cardtronics, Inc.* Heartland Payment Systems, Inc. Total System Services, Inc. Leisure Equipment & Products – 1.37% Arctic Cat, Inc.* Mattel, Inc. Polaris Industries, Inc. Sturm Ruger & Co., Inc. Life Sciences Tools & Services – 0.95% Cambrex Corp.* PAREXEL International Corp.* The accompanying notes are an integral part of these financial statements. 26 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2012 Shares Value COMMON STOCKS (Continued) Machinery – 2.70% Actuant Corp. – Class A $ Colfax Corp.* Donaldson Co., Inc. Lincoln Electric Holdings, Inc. Lydall, Inc.* Miller Industries, Inc. Mueller Industries, Inc. Toro Co. Valmont Industries, Inc. Media – 1.32% 98 Charter Communications, Inc. – Class A* Lions Gate Entertainment Corp.*# Scripps Networks Interactive – Class A Metals & Mining – 0.75% Grupo Simec S.A.B. de CV – ADR* Multi-line Retail – 2.51% Dollar General Corp.* Dollar Tree, Inc.* Tuesday Morning Corp.* Oil, Gas & Consumable Fuels – 1.51% Adams Resources & Energy, Inc. HollyFrontier Corp. Kinder Morgan, Inc. Panhandle Oil And Gas, Inc. – Class A Targa Resources Corp. Paper & Forest Products – 1.29% Buckeye Technologies, Inc. KapStone Paper & Packaging Corp.* Neenah Paper, Inc. Personal Products – 1.35% Elizabeth Arden, Inc.* Herbalife Ltd.# Nu Skin Enterprises, Inc. – Class A Pharmaceuticals – 2.12% Obagi Medical Products, Inc.* Perrigo Co. Santarus, Inc.* The accompanying notes are an integral part of these financial statements. 27 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2012 Shares Value COMMON STOCKS (Continued) Pharmaceuticals – 2.12% (Continued) Viropharma, Inc.* $ Professional Services – 1.78% CDI Corp. Equifax, Inc. Exponent, Inc.* Mistras Group, Inc.* Towers Watson & Co. – Class A Real Estate Management & Development – 2.29% Altisource Portfolio Solutions S.A.*# Road & Rail – 0.51% J.B. Hunt Transport Services, Inc. Kansas City Southern Software – 7.22% ACI Worldwide, Inc.* Activision Blizzard, Inc. American Software, Inc. – Class A Aspen Technology, Inc.* Deltek, Inc.* Manhattan Associates, Inc.* Monotype Imaging Holdings, Inc.* Nuance Communications, Inc.* Retalix Ltd.*# SolarWinds, Inc.* SS&C Technologies Holdings, Inc.* Tyler Technologies, Inc.* Specialty Retail – 14.65% Advance Auto Parts, Inc. America’s Car-Mart, Inc.* American Eagle Outfitters, Inc. Asbury Automotive Group, Inc.* Ascena Retail Group, Inc.* AutoZone, Inc.* Foot Locker, Inc. The Gap, Inc. Genesco, Inc.* GNC Holdings, Inc. – Class A Hibbett Sports, Inc.* Kirkland’s, Inc.* Limited Brands, Inc. O’Reilly Automotive, Inc.* The accompanying notes are an integral part of these financial statements. 28 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2012 Shares Value COMMON STOCKS (Continued) Specialty Retail – 14.65% (Continued) PetSmart, Inc. $ Pier 1 Imports, Inc. Sally Beauty Holdings, Inc.* The Sherwin-Williams Co. Systemax, Inc.* Vitamin Shoppe, Inc.* Wet Seal, Inc. – Class A* Tobacco – 0.14% Vector Group Ltd. Trading Companies & Distributors – 3.16% Aceto Corp. Bunzl PLC – ADR DXP Enterprises, Inc.* TransDigm Group, Inc.* W.W. Grainger, Inc. Wireless Telecommunication Services – 0.20% Tim Participacoes S.A. – ADR Total Common Stocks (Cost $6,607,768) PREFERRED STOCKS – 0.68% Diversified Telecommunication Services – 0.35% Telefonica Brasil S.A. – ADR Oil, Gas & Consumable Fuels – 0.33% Ultrapar Participacoes S.A. – ADR Total Preferred Stocks (Cost $48,471) SHORT-TERM INVESTMENTS – 3.56% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $261,313) Total Investments in Securities (Cost $6,917,552) – 101.79% Liabilities in Excess of Other Assets – (1.79)% ) Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of July 31, 2012. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 29 O’Shaughnessy Mutual Funds Statements of Assets and Liabilities at July 31, 2012 All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund ASSETS Investments in securities, at value (cost $59,506,410, $30,588,418, and $6,917,552, respectively) $ $ $ Receivables: Securities sold Fund shares issued Dividends and interest Due from Advisor (Note 4) — Prepaid expenses Total assets LIABILITIES Payables: Securities purchased Fund shares redeemed — — Administration fees Audit fees Transfer agent fees and expenses Due to Advisor (Note 4) — — Custody fees Legal fees Fund accounting fees Chief Compliance Officer fee Distribution fees Shareholder servicing fees Shareholder reporting Accrued other expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 30 O’Shaughnessy Mutual Funds Statements of Assets and Liabilities (Continued) at July 31, 2012 All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ $ $ Maximum offering price per share (Net asset value per share divided by 94.75%) $ $ $ Class C Shares Net assets applicable to shares outstanding $ $ — Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] — Net asset value and offering price per share (Note 1) $ $ — Class I Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income/(loss) ) Accumulated net realized loss on investments ) ) ) Net unrealized appreciation/(depreciation) of investments ) Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 31 O’Shaughnessy Mutual Funds (This Page Intentionally Left Blank.) 32 O’Shaughnessy Mutual Funds Statements of Operations For the Year Ended July 31, 2012 All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $5,338, $142,847, and $1,634, respectively) $ $ $ Interest 61 15 Total income Expenses Advisory fees (Note 4) Shareholder servicing fees – Class A (Note 6) Shareholder servicing fees – Class C (Note 6) — Shareholder servicing fees – Class I (Note 6) Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) — Transfer agent fees and expenses (Note 4) Registration fees Fund accounting fees (Note 4) Administration fees (Note 4) Custody fees (Note 4) Audit fees Legal fees Reports to shareholders Chief Compliance Officer fee (Note 4) Trustee fees Miscellaneous expense Insurance expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss on investments ) ) ) Net change in unrealized appreciation/(depreciation) on investments ) ) Net realized and unrealized gain/(loss) on investments ) ) Net increase/(decrease) in net assets resulting from operations $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 33 O’Shaughnessy All Cap Core Fund Statements of Changes in Net Assets August 16, 2010* Year Ended to July 31, 2012 July 31, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) Class C Shares ) ) Class I Shares ) ) From net realized gain on investments Class A Shares ) ) Class C Shares ) ) Class I Shares ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Includes undistributed net investment income of $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 34 O’Shaughnessy All Cap Core Fund Statements of Changes in Net Assets (Continued) (a)A summary of share transactions is as follows: August 16, 2010* Year Ended to July 31, 2012 July 31, 2011 Class A Shares Net proceeds from shares sold $ $ Distributions reinvested Payment for shares redeemed )+ )+ Net increase in net assets from capital share transactions $ $ +Net of redemption fees of $
